Citation Nr: 0629546	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  00-04 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date prior to April 22, 1998, 
for the assignment of a 50 percent rating for 
pseudofolliculitis barbae (PFB) with acne vulgaris and 
seborrheic dermatitis.

2.  Entitlement to a disability rating in excess of 
60 percent for PFB with acne vulgaris and seborrheic 
dermatitis, effective August 30, 2002.

3.  Eligibility for Vocational Rehabilitation (VR) services.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.

5.  Entitlement to service connection for a stomach disorder.

6.  Entitlement to service connection for a left eye 
disorder.

7.  Entitlement to service connection for bilateral great toe 
disorders.

8.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to May 
1980.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision in which the Department 
of Veterans Affairs (VA) Regional Office (RO) denied 
entitlement to a rating in excess of 10 percent for PFB.  The 
RO also denied service connection for acne vulgaris and 
seborrheic dermatitis.  The veteran perfected an appeal of 
that decision.  In a December 1999 rating decision the RO 
increased the rating for PFB from 10 to 30 percent, effective 
March 31, 1999.  The veteran also perfected an appeal of the 
effective date assigned for the 30 percent rating.

In a July 2001 rating decision the RO granted service 
connection for acne vulgaris, and included that disability in 
the rating assigned for PFB.  The RO also denied service 
connection for a stomach disorder, a left eye disorder, 
bilateral great toe disorders, and PTSD.  The veteran 
submitted a notice of disagreement with the denials of 
service connection in September 2001, but he has not been 
provided a statement of the case pertaining to those issues.  
These issues are, therefore, being remanded for the issuance 
of a statement of the case.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

In a March 2002 rating decision the RO denied entitlement to 
a total rating based on unemployability.  The veteran also 
perfected an appeal of that decision.

The issues of entitlement to an earlier effective date for 
the 30 percent rating for PFB, entitlement to service 
connection for seborrheic dermatitis, and an increased rating 
for PFB were previously before the Board in May 2003.  In a 
decision at that time the Board granted service connection 
for seborrheic dermatitis; awarded an effective date of April 
22, 1998, for the 30 percent rating for the skin disorder; 
increased the rating for the skin disorder from 30 to 
50 percent, which the RO in June 2003 made effective April 
22, 1998; and increased the rating for the skin disorder to 
60 percent, effective August 30, 2002.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a September 2005 order the Court 
vacated that part of the May 2003 decision in which the Board 
denied entitlement to an effective date prior to April 22, 
1998, and denied entitlement to a rating in excess of 
60 percent for the skin disorder.  

The case is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The documents in the claims file indicate that the veteran 
has appealed the denial of VR services.  His VR folder is 
not, however, associated with the claims file.

The veteran contends that he is entitled to an effective date 
in 1980 for assignment of the 50 percent rating for the skin 
disorder, and that his VA treatment records constitute 
informal claims for an increased rating.  See 38 C.F.R. 
§ 3.157 (2005).  The RO denied entitlement to a rating in 
excess of 10 percent in December 1988, and that decision is 
final.  See 38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 19.192 
(1988).  He is, however, potentially entitled to an effective 
date following the December 1988 decision, if a VA treatment 
record can be construed as an informal claim for an increased 
rating.  For that reason his VA treatment records from 
December 1988 should be obtained and associated with the 
claims file.

VA is required by statute and regulation to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits and to assist in the development of 
that evidence.  The veteran has not been informed of the 
evidence needed to establish entitlement to an earlier 
effective date or entitlement to a total rating based on 
unemployability.  

The evidence indicates that the veteran's skin disorder is 
manifested by significant scarring, based on which he asserts 
that he is entitled to an 80 percent rating pursuant to 
Diagnostic Code 7800.  See 38 C.F.R. § 4.118 (2005).  He 
underwent a VA examination in November 2004, but the examiner 
did not document the characteristics of disfigurement based 
on which disabilities are rated under Diagnostic Code 7800.  
For that reason another examination is needed.

Accordingly, the case is remanded for the following actions:

1.  Obtain the veteran's VR folder and 
associate it with the claims file.

2.  Obtain the veteran's treatment 
records from the VA medical centers (MCs) 
in Brooklyn, New York; Manhattan, New 
York; Washington, DC; and Richmond, 
Virginia, from December 1988 to April 
1998, from September 2005 to the present.  
Those records should include the records 
of fee-basis treatment that the veteran 
received from Gerald C. Burnett, M.D., 
through the Richmond VAMC.

3.  Inform the veteran of the evidence 
needed to substantiate his claims for an 
earlier effective date and a total rating 
based on unemployability, as defined in 
the statute, its implementing regulation, 
court decisions, and VA directives.  

4.  Provide the veteran a dermatology 
examination in order to determine the 
nature and severity of the scarring 
resulting from his service-connected skin 
disorders.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary.

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issues on appeal.  If any 
benefit currently on appeal remains 
denied, provide the veteran a 
supplemental statement of the case.

6.  After undertaking any development 
deemed appropriate on the issues of 
entitlement to service connection for 
disorders of the stomach, left eye, and 
both great toes and a psychiatric 
disorder, re-adjudicate those issues.  If 
entitlement remains denied, provide the 
veteran a statement of the case and give 
him the opportunity to submit a 
substantive appeal.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
J. E. Day 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


